Citation Nr: 0515629	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  99-22 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1953.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating determination of 
the Los Angeles, California Department of Veterans Affairs 
(VA) Regional Office (RO) denying service connection for the 
cause of the veteran's death pursuant to 38 U.S.C.A. § 1310 
(West 2002) and dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 2002).  The case was remanded to the RO in September 
2002 and February 2004 for additional development.

The appeal concerning entitlement to dependency and indemnity 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 (West 2002) is moot in light of this 
decision's grant of service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran participated in a "radiation-risk activity".  

2.  Kidney cancer was a significant condition contributing to 
his death.  


CONCLUSIONS OF LAW

1.  Kidney cancer is presumed to have been incurred in 
wartime service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. § 3.307, 3.309 (2004).

2.  A disability incurred in service contributed 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §1310(a) (West 2002); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Since the claim is being allowed, any VCAA violation is 
harmless.

Pertinent law and regulations

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  38 C.F.R. § 3.303.

Due consideration shall be given to the places, types, and 
circumstances of service as shown by a veteran's service 
record, the official history of each organization in which 
such veteran served, such veteran's medical records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

38 C.F.R. § 3.309(d) provides:  
Diseases specific to radiation-exposed veterans. 
(1) The diseases listed in paragraph (d)(2) of this section 
shall be service-connected if they become manifest in a 
radiation-exposed veteran as defined in paragraph (d)(3) of 
this section, provided the rebuttable presumption provisions 
of § 3.307 of this part are also satisfied. 
(2) The diseases referred to in paragraph (d)(1) of this 
section are the following: 
(i) Leukemia (other than chronic lymphocytic leukemia). 
(ii) Cancer of the thyroid. 
(iii) Cancer of the breast. 
(iv) Cancer of the pharynx. 
(v) Cancer of the esophagus. 
(vi) Cancer of the stomach. 
(vii) Cancer of the small intestine. 
(viii) Cancer of the pancreas. 
(ix) Multiple myeloma. 
(x) Lymphomas (except Hodgkin's disease). 
(xi) Cancer of the bile ducts. 
(xii) Cancer of the gall bladder. 
(xiii) Primary liver cancer (except if cirrhosis or hepatitis 
B is indicated). 
(xiv) Cancer of the salivary gland. 
(xv) Cancer of the urinary tract. 
(xvi) Bronchiolo-alveolar carcinoma. 
Note: For the purposes of this section, the term "urinary 
tract" means the kidneys, renal pelves, ureters, urinary 
bladder, and urethra. 
(xvii) Cancer of the bone. 
(xviii) Cancer of the brain. 
(xix) Cancer of the colon. 
(xx) Cancer of the lung. 
(xxi) Cancer of the ovary. 
(3) For purposes of this section: 
(i) The term radiation-exposed veteran means either a veteran 
who while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity. 
(ii) The term "radiation-risk activity" means: 
(A) Onsite participation in a test involving the atmospheric 
detonation of a nuclear device. 
(B) The occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946. 
(C) Internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupation forces in Hiroshima or Nagasaki, 
Japan, during the period beginning on August 6, 1945, and 
ending on July 1, 1946. 
(D)(1) Service in which the service member was, as part of 
his or her official military duties, present during a total 
of at least 250 days before February 1, 1992, on the grounds 
of a gaseous diffusion plant located in Paducah, Kentucky, 
Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, 
Tennessee, if, during such service the veteran: 
(i) Was monitored for each of the 250 days of such service 
through the use of dosimetry badges for exposure at the plant 
of the external parts of veteran's body to radiation; or 
(ii) Served for each of the 250 days of such service in a 
position that had exposures comparable to a job that is or 
was monitored through the use of dosimetry badges; or 
(2) Service before January 1, 1974, on Amchitka Island, 
Alaska, if, during such service, the veteran was exposed to 
ionizing radiation in the performance of duty related to the 
Long Shot, Milrow, or Cannikin underground nuclear tests. 
(3) For purposes of paragraph (d)(3)(ii)(D)(1) of this 
section, the term "day" refers to all or any portion of a 
calendar day. 
(iii) The term "atmospheric detonation" includes underwater 
nuclear detonations. 
(iv) The term "onsite participation" means: 
(A) During the official operational period of an atmospheric 
nuclear test, presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test. 
(B) During the six month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test. 
(C) Service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951 through July 1, 
1952, August 7, 1956 through August 7, 1957 or November 1, 
1958 through April 30, 1959. 
(D) Assignment to official military duties at Naval Shipyards 
involving the decontamination of ships that participated in 
Operation Crossroads. 
(v) For tests conducted by the United States, the term 
"operational period" means: 
(A) For Operation TRINITY the period July 16, 1945 through 
August 6, 1945. 
(B) For Operation CROSSROADS the period July 1, 1946 through 
August 31, 1946. 
(C) For Operation SANDSTONE the period April 15, 1948 through 
May 20, 1948. 
(D) For Operation RANGER the period January 27, 1951 through 
February 6, 1951. 
(E) For Operation GREENHOUSE the period April 8, 1951 through 
June 20, 1951. 
(F) For Operation BUSTER-JANGLE the period October 22, 1951 
through December 20, 1951. 
(G) For Operation TUMBLER-SNAPPER the period April 1, 1952 
through June 20, 1952. 
(H) For Operation IVY the period November 1, 1952 through 
December 31, 1952. 
(I) For Operation UPSHOT-KNOTHOLE the period March 17, 1953 
through June 20, 1953. 
(J) For Operation CASTLE the period March 1, 1954 through May 
31, 1954. 
(K) For Operation TEAPOT the period February 18, 1955 through 
June 10, 1955. 
(L) For Operation WIGWAM the period May 14, 1955 through May 
15, 1955. 
(M) For Operation REDWING the period May 5, 1956 through 
August 6, 1956. 
(N) For Operation PLUMBBOB the period May 28, 1957 through 
October 22, 1957. 
(O) For Operation HARDTACK I the period April 28, 1958 
through October 31, 1958. 
(P) For Operation ARGUS the period August 27, 1958 through 
September 10, 1958. 
(Q) For Operation HARDTACK II the period September 19, 1958 
through October 31, 1958. 
(R) For Operation DOMINIC I the period April 25, 1962 through 
December 31, 1962. 
(S) For Operation DOMINIC II/PLOWSHARE the period July 6, 
1962 through August 15, 1962. 
(vi) The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials. 
(vii) Former prisoners of war who had an opportunity for 
exposure to ionizing radiation comparable to that of veterans 
who participated in the occupation of Hiroshima or Nagasaki, 
Japan, by United States forces shall include those who, at 
any time during the period August 6, 1945, through July 1, 
1946: 
(A) Were interned within 75 miles of the city limits of 
Hiroshima or within 150 miles of the city limits of Nagasaki, 
or 
(B) Can affirmatively show they worked within the areas set 
forth in paragraph (d)(4)(vii)(A) of this section although 
not interned within those areas, or 
(C) Served immediately following internment in a capacity 
which satisfies the definition in paragraph (d)(4)(vi) of 
this section, or 
(D) Were repatriated through the port of Nagasaki. 
Authority:  38 U.S.C.A. §§ 1110, 1112.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. 
§ 3.312(b).  Contributory cause of death is inherently one 
not related to the principal cause.  In order to constitute 
the contributory cause of death it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Analysis

The appellant has appealed the denial of service connection 
for the cause of the veteran's death.  The veteran died in 
March 1986.  The cause of his death was ventricular 
fibrillation due to cardiomyopathy.  Other significant 
conditions contributing to death were atrial and ventricular 
thrombi, pulmonary infarcts, and renal cancer.  At the time 
of his death, service connection was not in effect for any 
disabilities.

In essence, the appellant claims that the veteran was exposed 
to ionizing radiation in service and that this caused his 
kidney cancer which contributed substantially or materially 
to his death.

38 C.F.R. § 3.309(d) provides for presumptive service 
connection for kidney cancer if participation in a 
"radiation-risk activity" is shown.  The term "radiation-risk 
activity" includes onsite participation in a test involving 
the atmospheric detonation of a nuclear device.  Performance 
of official military duties in connection with aircraft used 
in direct support of the nuclear test, during the official 
operational period of an atmospheric nuclear test, 
constitutes onsite participation.  Id.  

In January 1986, the veteran stated that he had had atomic 
bomb exposure in the air force.  

The service department has indicated that, from November 1 to 
December 31, 1952, which was during the latter part Operation 
IVY at the Pacific Proving Ground (PPG), and that from March 
17 to June 20, 1953, during the entirety of Operation 
UPSHOT-KNOTHOLE at the Nevada Test Site (NTS), the veteran 
was a member of the 55th Strategic Reconnaissance Squadron 
(Weather) at McClellan Air Force Base in California as an 
apprentice aircraft mechanic.  

In April 2003, the service department stated:  

McClellan AFB routinely sent aircraft to 
participate in nuclear testing; however, it was 
standard operating procedure to decontaminate all 
aircraft in the PPG or in the vicinity of the 
NTS.  The 55th Strategic Reconnaissance Squadron 
(Weather) executed weather reconnaissance and 
cloud tracking missions at Operations IVY and 
UPSHOT-KNOTHOLE.  During IVY, elements of the 
unit were attached to Task Element 132.4.3.2 
(Weather Reporting Element) and staged from 
Hickam AFB, Hawaii.  At UPSHOT-KNOTHOLE, elements 
of the unit staged from Indian Springs AFB, 
Nevada.  The veteran was not at these locations.  
Additionally, after a careful search of available 
dosimetry data, we found no record of radiation 
exposure for the veteran.

The service department has indicated that during the latter 
part Operation IVY at the Pacific Proving Ground, and during 
the entirety of Operation UPSHOT-KNOTHOLE at the Nevada Test 
Site, the veteran was a member of the 55th Strategic 
Reconnaissance Squadron (Weather) at McClellan Air Force Base 
in California as an apprentice aircraft mechanic.  The 
service department has also indicated that McClellan Air 
Force Base routinely sent aircraft to participate in nuclear 
testing.  

The appellant has stated that the veteran cleaned airplanes 
with chemicals, and that some of the ones he cleaned had been 
part of the atomic testing program in a secret desert 
location.  

Since the evidence shows that the veteran was an apprentice 
aircraft mechanic at McClellan Air Force Base during 
Operations IVY and UPSHOT-KNOTHOLE, and McClellan Air Force 
Base routinely sent aircraft to participate in nuclear 
testing, the Board concludes that it is at least as likely as 
not that he performed official military duties in connection 
with aircraft used in direct support of either or both of 
these Operations.  Such is consistent with the circumstances 
of his service as shown by his service record and the history 
of the 55th Strategic Reconnaissance Squadron (Weather) at 
McClellan Air Force Base supplied by the service department 
in April 2003. 

The Board notes that the evidence indicates that the veteran 
was not at the staging areas, and that the grant in this case 
is not based on his being in a staging area.  The service 
department has indicated that he was an apprentice aircraft 
mechanic and that McClellan Air Force Base routinely sent 
aircraft to participate in nuclear testing.  It has also 
indicated that aircraft were decontaminated away from 
McClellan.  What matters is whether, during the operational 
period, he worked on planes that were used in direct support 
during the test periods, not where he was when he did, and 
not whether they had been decontaminated already or not.  

The service department has not indicated, in this case, that 
the aircraft which were used during the operational periods 
stayed at the test sites or staging areas for the duration of 
the operational periods.  Against this, we have the January 
1986 statement of the veteran stating that he had atomic bomb 
exposure, his death in March 1986, and his wife's October 
1999 statement that he cleaned airplanes which were part of 
the atomic testing program.  

The RO stated that the veteran was not present at any test 
site.  The Board agrees, however, such is not required.  The 
RO also indicated that the veteran did not participate in 
"radiation testing", but this is not required either.  The 
RO further stated that the veteran's service records are 
negative for an assignment cleaning airplanes that 
participated in atomic testing.  However, the service records 
show that he was an apprentice aircraft mechanic at McClellan 
Air Force Base and that that base routinely sent aircraft to 
participate in nuclear testing.  Accordingly, we find that 
the service information supplied is consistent with the 
veteran's working on planes, during the operational periods, 
which had been used in direct support of the nuclear tests.  
It is also consistent with his statement during his lifetime 
that he had had atomic bomb exposure.

In light of the above, service connection for the cause of 
the veteran's death is warranted.  


ORDER

Entitlement to service connection for cause of the veteran's 
death is granted.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


